
	

113 S625 IS: Biennial Appropriations Act
U.S. Senate
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 625
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2013
			Mr. Enzi (for himself,
			 Mrs. Shaheen, Mr. Isakson, and Mr.
			 Carper) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Budget
		
		A BILL
		To provide for a biennial appropriations process with the
		  exception of defense spending and to enhance oversight and the performance of
		  the Federal Government.
	
	
		1.Short titleThis Act may be cited as the
			 Biennial Appropriations
			 Act.
		2.Revision of
			 timetableSection 300 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as
			 follows:
			
				300.Timetable(a)Timetable
						(1)In
				generalThe timetable with
				respect to the congressional budget process for any fiscal year is as
				follows:
							
								
									
										On or before:Action to be
						completed:
										
										First Monday in FebruaryPresident submits his budget.
										
										February
						15Congressional Budget Office submits report to Budget
						Committees.
										
										Not
						later than 6 weeks after President submits budgetCommittees submit views and estimates
						to Budget Committees.
										
										April
						1Budget
						Committees report concurrent resolution on the budget.
										
										April
						15Congress completes action on concurrent resolution on
						the budget.
										
										May
						15Biennial appropriation bills and the defense
						appropriation bill may be considered in the House as provided in subsection
						(b).
										
										June
						10House
						Appropriations Committee reports last appropriation bill.
										
										June
						15Congress completes action on reconciliation
						legislation.
										
										June
						30House
						completes action on appropriation bills.
										
										August
						1Congress
						completes action on appropriation bills.
										
										October
						1Fiscal
						year begins. 
										
									
								
							
						(2)Special
				RuleIn the case of any first session of Congress that begins in
				any year immediately following a leap year and during which the term of a
				President (except a President who succeeds himself or herself) begins, the
				following dates shall supersede those set forth in subsection (a):
							
								First Session
								
									
										On or before:Action to be
						completed:
										
										First
						Monday in AprilPresident submits his budget.
										
										April
						15Congressional Budget Office submits report to Budget
						Committees.
										
										April
						20Committees submit views and estimates to Budget
						Committees.
										
										May
						15Budget
						Committees report concurrent resolution on the biennial budget.
										
										June
						1Congress
						completes action on concurrent resolution on the biennial budget.
										
										July
						1Biennial
						appropriation bills may be considered in the House.
										
										July
						20Biennial appropriation bills and the defense
						appropriation bill may be considered in the House as provided in subsection
						(b).
										
										August
						1Congress
						completes action on biennial appropriations bills and reconciliation
						legislation.
										
										October
						1Biennium
						begins.
										
									
								
							
						(b)Biennial
				appropriation bills and defense appropriation billAppropriation
				bills shall be enacted as follows:
						(1)Odd-numbered
				yearsIn odd-numbered years Congress shall consider pursuant to
				the budget process in this title and enact—
							(A)an annual defense
				appropriation bill; and
							(B)biennial
				appropriation bills for—
								(i)Agriculture;
								(ii)Transportation,
				HUD;
								(iii)Interior,
				Environment;
								(iv)Labor, HHS,
				Education; and
								(v)Military
				Construction, Veterans Affairs.
								(2)Even-numbered
				yearsIn even-numbered years Congress shall consider pursuant to
				the budget process in this title and enact—
							(A)an annual defense
				appropriation bill; and
							(B)biennial
				appropriation bills for—
								(i)Commerce,
				Justice, Science;
								(ii)Energy and
				Water;
								(iii)Homeland
				Security;
								(iv)Financial
				Services;
								(v)Legislative
				Branch; and
								(vi)State–Foreign
				Operations.
								.
		3.Amendments to
			 the Congressional Budget and Impoundment Control Act of 1974
			(a)DefinitionsSection
			 3 of such Act (2 U.S.C. 622) is further amended by adding at the end the
			 following new paragraph:
				
					(11)The term
				biennium means the period of 2 consecutive fiscal years beginning
				on October
				1.
					.
			(b)Committee
			 AllocationsSection 302 of such Act (2 U.S.C. 633) is
			 amended—
				(1)in subsection
			 (a)(1), by—
					(A)inserting after
			 for the first fiscal year of the resolution, the following:
			 and for appropriations for each fiscal year in the biennium and for the
			 first fiscal year of the resolution for defense,;
					(B)striking
			 for that period of fiscal years and inserting for all
			 fiscal years covered by the resolution; and
					(C)inserting after
			 for the fiscal year of that resolution the following: for
			 defense and for each fiscal year in the biennium;
					(2)in subsection
			 (b), by inserting after budget year the following: for
			 defense and the biennium; and
				(3)in subsection
			 (f)(2)(A), by—
					(A)inserting after
			 the first fiscal year and inserting or each fiscal year
			 of the biennium; and
					(B)striking
			 the total of fiscal years and inserting the total of all
			 fiscal years covered by the resolution.
					4.Amendments to
			 title 31, United States Code
			(a)DefinitionSection
			 1101 of title 31, United States Code, is amended by adding at the end thereof
			 the following new paragraph:
				
					(3)biennium
				has the meaning given to such term in paragraph (11) of section 3 of the
				Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
				622(11)).
					.
			(b)Budget Contents
			 and Submission to the Congress
				(1)ExpendituresSection
			 1105(a)(5) of title 31, United States Code, is amended by striking the
			 fiscal year for which the budget is submitted and the 4 fiscal years after that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted and in the succeeding 4 fiscal years.
				(2)ReceiptsSection
			 1105(a)(6) of title 31, United States Code, is amended by striking the
			 fiscal year for which the budget is submitted and the 4 fiscal years after that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted and in the succeeding 4 years.
				(3)Balance
			 statementsSection 1105(a)(9)(C) of title 31, United States Code,
			 is amended by striking the fiscal year and inserting each
			 fiscal year in the biennium.
				(4)Functions and
			 activitiesSection 1105(a)(12) of title 31, United States Code,
			 is amended in subparagraph (A), by striking the fiscal year and
			 inserting each fiscal year in the biennium.
				(5)AllowancesSection
			 1105(a)(13) of title 31, United States Code, is amended by striking the
			 fiscal year and inserting each fiscal year in the
			 biennium.
				(6)Allowances for
			 uncontrolled expendituresSection 1105(a)(14) of title 31, United
			 States Code, is amended by striking that year and inserting
			 each fiscal year in the biennium for which the budget is
			 submitted.
				(7)Tax
			 expendituresSection 1105(a)(16) of title 31, United States Code,
			 is amended by striking the fiscal year and inserting each
			 fiscal year in the biennium.
				(8)Future
			 yearsSection 1105(a)(17) of title 31, United States Code, is
			 amended—
					(A)by striking
			 the fiscal year following the fiscal year and inserting
			 each fiscal year in the biennium following the biennium;
					(B)by striking
			 that following fiscal year and inserting each such fiscal
			 year; and
					(C)by striking
			 fiscal year before the fiscal year and inserting biennium
			 before the biennium.
					(9)Prior year
			 outlaysSection 1105(a)(18) of title 31, United States Code, is
			 amended—
					(A)by striking
			 the prior fiscal year and inserting each of the 2 most
			 recently completed fiscal years,;
					(B)by striking
			 for that year and inserting with respect to those fiscal
			 years; and
					(C)by striking
			 in that year and inserting in those fiscal
			 years.
					(10)Prior year
			 receiptsSection 1105(a)(19) of title 31, United States Code, is
			 amended—
					(A)by striking
			 the prior fiscal year and inserting each of the 2 most
			 recently completed fiscal years;
					(B)by striking
			 for that year and inserting with respect to those fiscal
			 years; and
					(C)by striking
			 in that year each place it appears and inserting in those
			 fiscal years.
					(c)Estimated
			 Expenditures of Legislative and Judicial BranchesSection 1105(b)
			 of title 31, United States Code, is amended by striking each
			 year and inserting each even-numbered year.
			(d)Recommendations
			 To Meet Estimated DeficienciesSection 1105(c) of title 31,
			 United States Code, is amended—
				(1)by striking
			 the fiscal year for the first place it appears and inserting
			 each fiscal year in the biennium for;
				(2)by striking
			 the fiscal year for the second place it appears and inserting
			 each fiscal year of the biennium, as the case may be, for;
			 and
				(3)by striking
			 for that year and inserting for each fiscal year of the
			 biennium.
				(e)Capital
			 Investment AnalysisSection 1105(e)(1) of title 31, United States
			 Code, is amended by striking ensuing fiscal year and inserting
			 biennium to which such budget relates.
			5.Two-year
			 appropriations; title and style of appropriations ActsSection 105 of title 1, United States Code,
			 is amended to read as follows:
			
				105.Title and
				style of appropriations Acts
					(a)In
				General
						(1)NondefenseExcept
				as provided in paragraph (2), the style and title of all Acts making
				appropriations for the support of the Government shall be as follows: An
				Act making appropriations (here insert the object) for each fiscal year in the
				biennium of fiscal years (here insert the fiscal years of the
				biennium)..
						(2)DefenseThe
				style and title of Acts making appropriations for the support of defense shall
				be as follows: An Act making appropriations for defense for fiscal year
				(here insert the fiscal year)..
						(3)AmountsAll
				Acts making regular appropriations for the support of the Government shall
				specify the amount of appropriations provided for each fiscal year in such
				period.
						(b)DefinitionsIn
				this section—
						(1)the term
				biennium has the same meaning as in section 3(11) of the
				Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622(11));
				and
						(2)Acts described in
				subsection (a)(1) shall be considered as provided in section 300(b) of the
				Congressional Budget Act of 1974 (2 U.S.C.
				631(b)).
						.
		6.Multiyear
			 authorizations
			(a)In
			 GeneralTitle III of the Congressional Budget Act of 1974 is
			 amended by adding at the end the following new section:
				316.Authorizations of
		  appropriations(a)Point of
				OrderIt shall not be in order in the House of Representatives or
				the Senate to consider—
							(1)any bill, joint
				resolution, amendment, motion, or conference report that authorizes
				appropriations for a period of less than 2 fiscal years, unless the program,
				project, or activity for which the appropriations are authorized will require
				no further appropriations and will be completed or terminated after the
				appropriations have been expended; and
							(2)in any
				odd-numbered year, any authorization or revenue bill or joint resolution until
				Congress completes action on the biennial budget resolution, all regular
				biennial appropriations bills, and all reconciliation bills.
							(b)ApplicabilityIn
				the Senate, subsection (a) shall not apply to—
							(1)defense;
							(2)any measure that
				is privileged for consideration pursuant to a rule or statute;
							(3)any matter
				considered in Executive Session; or
							(4)an appropriations
				measure or reconciliation
				bill.
							.
			(b)Amendment to
			 Table of ContentsThe table of contents set forth in section 1(b)
			 of the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 adding after the item relating to section 315 the following new item:
				
					
						Sec. 316. Authorizations of
				appropriations.
					
					.
			7.Congressional
			 oversight
			(a)In
			 generalIn each year that the
			 activities of an agency are not required to be funded pursuant to section
			 300(b) of the Congressional Budget Act of 1974, the committee of the House and
			 the Senate with legislative jurisdiction over that agency shall hold a joint
			 oversight hearing with the corresponding subcommittee of the Committee on
			 Appropriations of their respective House with jurisdiction over the
			 agency.
			(b)HearingThe
			 hearing required by subsection (a) shall review—
				(1)the mission of
			 the agency;
				(2)the impact of
			 biennial budgeting on agency efficiency;
				(3)the cost savings
			 associated with biennial budgeting;
				(4)new programs
			 created in the off year of the agency budget; and
				(5)programs that
			 were terminated in the off year of the agency budget.
				8.Report on
			 two-year fiscal periodNot
			 later than 180 days after the date of enactment of this Act, the Director of
			 OMB shall—
			(1)determine the
			 impact and feasibility of changing the definition of a fiscal year and the
			 budget process based on that definition to a 2-year fiscal period with a
			 biennial budget process based on the 2-year period; and
			(2)report the
			 findings of the study to the Committees on the Budget of the House of
			 Representatives and the Senate.
			9.Effective
			 dateExcept as provided in
			 section 7, this Act and the amendments made by this Act shall take effect on
			 January 1, 2015, and shall apply to budget resolutions and appropriations for
			 the biennium beginning with fiscal year 2016.
		
